DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 4, 7, 17, 19 and 20 are objected to because of the following informalities:  
Claim 1, lines 6-7 recites, “configured to be interacted with by at least two member of an end effector of a robotic installer during robotic installation of the electrical connector with a corresponding electrical connector”. Which appears that. “an end effector of a robotic installer” is not positively claimed. 
Claims 3, 4, and 7, are further limiting the non-positively claimed subject matter of claim 1.
Claim 17, lines 6-8 recites, “for direct interaction with by at least two members of an end effector means of a robotic installer means during robotic installation of the electrical connector with a corresponding electrical connector”. Which appears that. “an end effector means of a robotic installer” is not positively claimed. 
Claims 19 and 20 are further limiting the non-positively claimed subject matter of claim 1.
Claims 21-28 are seems of method of manufacturing a housing that defines a slot on an outer surface of a housing as installation feature, which is classified in another class.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, recites, “providing a housing defining an outer surface; providing a wire cable at least partially disposed in the housing; and providing a robotic installation feature defined in the outer surface of the housing, wherein the robotic installation feature defines a slot that is configured to be directly interacted with by at least two members of an end effector of a robotic installer during robotic installation of the electrical connector with a corresponding electrical connector”. It is not clear once a housing is provided, how can be a robotic installation feature can be defined in the outer surface of the housing in the form of a slot? Therefore, it is vague and indefinite. It has to be manufactured and to be formed when house is formed (not provided) by some method like insert molding or hot or cold molding procedure, and if it is to be formed (manufactured) than it is not to be defined as provided, and upon considering the slot as the robotic installation feature, then this method of manufacturing, which needs to be restricted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17, as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 10,205,266) hereafter Peterson. 
Regarding claim 1, Peterson discloses an electrical connector 14 (fig. 2), comprising: a housing 20 defining an outer surface; a wire cable 12 at least partially disposed in the housing (fig. 2); and a robotic installation feature 48 defined in the outer surface of the housing 20, wherein the robotic installation feature 48 defines a slot (visible on fig. 3A and 4) that is configured to be directly interacted with(through dress cover 22) by at least two member of an end effector 28 of a robotic installer 30 during robotic installation of the electrical connector with a corresponding electrical connector (see fig. 2). 
It is to be noted that “an end effector means of a robotic installer” is considered as not positively claimed.
Regarding claim 17, Peterson discloses an electrical connector 14 (fig. 2), comprising:  a housing means 20 defining an outer surface; a wire cable means 12 at least partially disposed in the housing means 20 (fig. 2); and a robotic installation feature means 48 defined in the outer surface of the housing means 20, wherein the robotic installation feature means 48 defines a slot means (visible on fig. 3A and 4) for direct interaction with by at least two member of an end effector means of a robotic installer means during robotic installation of the electrical connector with a corresponding electrical connector. It is to be noted that “an end effector means of a robotic installer” is considered as not positively claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-16 and 18-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Peterson.
Regarding claims 2, 18, Peterson, discloses all the claimed limitation except for the slot defines an equal armed cross shape and two axes. 

    PNG
    media_image1.png
    459
    554
    media_image1.png
    Greyscale
It would have been obvious to have the slot, defines an equal armed cross shape, since applicants have presented no explanation that these particular configurations of the slot defines an equal armed cross shape are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of  proper engagement with a corresponding feature of the mating connector in order to avoid loss or falling in between during the transportation of electrical connector.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claims 3 and 19 (being depends on claim 2, the modified art of), Peterson, discloses at least two members 56 and 46 configured to be inserted into the slot and expanded along at least one of two axes AX1, AX2 (vertical portion of 46) to thereby fix the at least two members therein and obtain movable control of the electrical connector. It is also to be noted that, at lest two members of an end effector of a robotic installer are not positively claimed, therefor there is no patentable weight of this subject matter.
Regarding claims 4 and 20, Peterson, discloses the two axes AX1 (horizontal), AX2 (vertical) are perpendicular to each other to provide for both horizontal and vertical robotic installation of the electrical connector.
Regarding claim 5, Peterson, discloses all the claimed limitation except for the robotic installation feature defines a predefined hexagonal outer shape such that it is identifiable by the robotic installer.
It would have been obvious to have the robotic installation feature defines a predefined hexagonal outer shape such that it is identifiable by the robotic installer are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of proper engagement with a corresponding feature of the mating connector in order to engage the correct electrical connector and avoid loss or falling in between during the transportation of electrical connector.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 6, Peterson, discloses all the claimed limitation except for the slot defines a hexagonal shape and at least two opposing base slots.
It would have been obvious to have the slot defines a hexagonal shape and at least two opposing base slots are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of proper engagement with a corresponding feature of the mating connector in order to engage the correct electrical connector and avoid loss or falling in between during the transportation of electrical connector.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 7, Peterson, discloses the end effector comprises at least two members 56, (and/or) 54 are configured to be inserted into the slot and expanded through at least two of the at least two opposing base slots to thereby fix the at least two members therein and obtain movable control of the electrical connector.
Regarding claim 8, Peterson, discloses all the claimed limitation except for the slot defines four opposing base slots.
It would have been obvious to have the slot defines four opposing base slots are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of proper engagement with a corresponding feature of the mating connector in order to engage the correct electrical connector and avoid loss or falling in between during the transportation of electrical connector.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Response to Arguments
Applicant's arguments filed on 5/6/2022 have been fully considered but they are not persuasive. 
Regarding objections of claims 1, 3, 4, 7, 17 and 19-20, the applicant argues that, “Applicant respectfully disagrees and respectfully submits that this is a passive phrase with proper antecedent basis that further limits or defines how "a slot" of "the robotic installation feature" is interacted with. Reconsideration and withdrawal of these objections are therefore respectfully requested” examiner respectfully disagrees, as only a slot (as a robotic installation feature) on the outer surface of the housing (as or) is the positive subject matter that will engage with (no positively claimed) to engage with corresponding structure (at least two members of an end effector of the robotic installer. Moreover slot (as a robotic installation feature) on the outer surface of the housing can be engage with any matching structure, which does not need to be of the at least two members of an end effector of the robotic installer.
Regarding claims 1 and 17,the applicant argues that, “the Peterson references fails to disclose or suggest the robotic installation feature being "defined in the outer surface of the housing" and directly interacted with "by at least two members of [the] end effector,' as claimed (emphasis added)” The examiner respectfully disagrees, as Peterson  In contrast, the Peterson reference describes and shows "an extension 24 ... having an X-shape 40" for "the end-effector 28 to grasp." Peterson at 2:34-2:39 (emphasis added). After grasping this extension 24, the end-effector is able to control the connector 14 to "engage a locking-tab 46 of the dress cover 22 ... with a locking-ramp 48 of the connector." Id. at 2:49-2:50. Applicant respectfully submits that this is entirely different than what is claimed, i.e., the insertion of two or more end effector members into a slot defined by the electrical connector housing for manipulation/installation thereof”.
The examiner respectfully disagrees, as the claimed language is broad enough to read on the Peterson references, and the slot as the robotic installation feature defined in the outer surface of the housing is capable to directly interacted with at least two members of end effector of the robotic installer. It is to be noted that these no particular of the shape of slot as the robotic installation feature defined in the outer surface of the housing is defined (claimed) and the at least two members of end effector of the robotic installer is positively claimed. 
New claims21-28 are rejected as stated above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831